STONE, J.
The act of congress which abrogates the exemption of those persons who have placed substitutes in the army, and places them upon the footing with other conscripts, has been adjudged by this court to be valid and binding.—See Ex parte Tate, at the present term. Both these petitioners are within the influence of the said act of congress; and under the provisions of the military bill, of the last session of congress, are in the military service of the Confederate States, “for the war.”
The proceedings had before the circuit judge show, that each one of the applicants was enrolled by an enrolling officer, and sworn into the provisional army of the Confederate States. This being the case, no court of this State is authorized to discharge them. — See Code, § 3742.
The petitioners being enrolled and sworn into the military service of the Confederate States, they cannot raise the question of the regularity of their _ assignment, on writ of habeas corpus. If the courts of the country could interfere with the plans and appointments of the military commanders, the best-devised combinations of the military department might be thwarted, and its wisest schemes defeated.
The writ of habeas corpus is refused.